DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9, 12-14, 16, and 18-22 are pending. Claims 7, 8, 10, 11, 15, and 17 have been canceled.
The foreign priority application No. 201810011702.8 filed on January 05, 2018 in the Republic of China has been filed on March 19, 2021 and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is dependent on claim 11, which has been canceled.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 12.
For the examination on the merits it is considered that claim 12 depends on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0181301) in view of Suh et al. (US 2014/0072865) and in further view of Lee et al. (WO 2017/017210).
With regard to claim 1, Kim et al. teach an electrolyte comprising LiPF6 in a mixed solvent of ethylene carbonate, diethyl carbonate and fluoroethylene carbonate (FEC), with additional 10wt% FEC and 2wt% succinonitrile (SN)(Example 5 in par.0064 and par.0060).
LiPF6 is the only lithium salt in the electrolyte composition, and meets the limitations for “lithium hexafluorophosphate”.
Ethylene carbonate and diethyl carbonate meet the limitations for the sole organic solvents in the electrolyte composition.
Fluoroethylene carbonate (FEC)is a carbonate compound of formula (I), wherein R1-R3 are hydrogen atoms, and R4 is a fluorine atom.
Kim et al. fail to teach that the electrolyte composition comprises a carbonate of formula (II) and a trinitrile compound.

The rechargeable lithium battery of Example 7 has improved characteristics (par.0094-0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include 1,3,6-HTCN in the electrolyte of Kim et al., in order to improve the battery characteristics.
1,3,6-HTCN (1,3,6-hexane tricyanide) is a nitrile compound of formula (V) in claim 1 wherein x=6, and it is synonym for 1,3,6-hexanetrinitrile.
Suh et al. teach that the electrolyte may comprise 1,3,6-HTCN in an amount of 2wt% (Example 7 in par.0090 and Table 1). This amount is within the claimed range for the nitrile compound.
Kim et al. and Suh et al. fail to teach that the electrolyte comprises carbonate compound of formula (II).
Lee et al. teach that the ethylene carbonate substituted with a fluorinated alkoxy group may be added to an electrolyte, which may also comprise solvents, co-solvents, electrolyte salts, and additives (page 10, lines 19-21).
Lee et al. teach that the batteries including an electrolyte compositions comprising an ethylene carbonate substituted with a fluorinated alkoxy group exhibit excellent thermal stability, and at least one of outstanding cycle performance and storage property at high temperature (page 13, lines 10-12).
6, and electrolyte solvents (Example E in example 7,page 17). The lithium ion battery comprising the electrolyte of Example E has improved cycle retention (see table on page 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) in the electrolyte of Horiuchi modified by Suh in order to improve the thermal stability of the electrolyte and the cycle retention of the battery.
TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) in claim 1, wherein R5 is a hydrogen atom and R6 is a C2 fluoroalkoxy group.
Lee et al. teach that the ethylene carbonate substituted with a fluorinated alkoxy group may be included in the electrolyte in an amount of 1 to 20wt% of the electrolyte composition (page 11, lines 10-15). This range encompasses the range in claim 1 for a carbonate compound of formula (II).
When 2wt% 1,3,6-HTCN and 1-20wt% TFEEC are added to the electrolyte Example 5 of Kim et al. the content of FEC is expected to be within the range of 0.5 to less than 30wt%.
Therefore, the electrolyte of Kim modified by Suh and Lee is equivalent to the electrolytic solution in claim 1.
With regard to claim 2, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is a hydrogen atom and R6 is a C2 fluoroalkoxy group.
5 is H and R6 is -OCH2CF3.
With regard to claim 4, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image1.png
    147
    84
    media_image1.png
    Greyscale
.
With regard to claim 5, fluoroethylene (FEC) meets the limitations for fluoroethylene carbonate.
With regard to claims 6 and 21, succinonitrile (SN) of Kim et al. meets the limitations of claim 6 for butanedinitrile.
Succinonitrile (SN) of Kim et al. is a dinitrile of formula (III) wherein x=2.
With regard to claim 12, Kim et al. teach that the electrolyte comprises 1.3M (1.3 mol/l) solution of LiPF6 (par.0060). The concentration is within the claimed range.
With regard to claim 13, Kim et al. teach a lithium secondary battery comprising an anode, a cathode, a separator, and the electrolyte solution (par.0058-0060).
With regard to claim 14, fluoroethylene carbonate (FEC) meets the claim limitations for the carbonate of formula (I).
TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image1.png
    147
    84
    media_image1.png
    Greyscale
.
1,3,6-HTCN (1,3,6-hexane tricyanide) is synonym for 1,3,6-hexanetrinitrile.
With regard to claim 18, Kim et al. teach that the cathode comprises LiCoO2 (par.0058).
With regard to claim 19, Kim et al. teach a polyethylene separator (par.0059).
With regard to claim 20, Kim et al. teach that the anode comprises silicon (par.0058).
With regard to claim 22, succinonitrile (SN) of Kim et al. is a dinitrile of formula (III) wherein x=2.

Claims 1-6, 9, 12-14, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2015/0079463) in view of Suh et al. (US 2014/0072865) and in further view of Lee et al. (WO 2017/017210).
With regard to claim 1, Yamamoto et al. teach an electrolyte comprising LiPF6 dissolved in a mixed solvent of 15 vol% ethylene carbonate (EC), 15vol% fluoroethylene carbonate (FEC), and 70vol% diethyl carbonate (DEC) (Example 8 in Table 2, par.0109).
LiPF6 is the only lithium salt in the electrolyte composition, and meets the limitations for “lithium hexafluorophosphate”.

Fluoroethylene carbonate (FEC)is a carbonate compound of formula (I), wherein R1-R3 are hydrogen atoms, and R4 is a fluorine atom.
Yamamoto et al. fail to teach that the electrolyte composition comprises a carbonate of formula (II) and a trinitrile compound.
Suh et al. teach an electrolyte comprising 1,3,6-HTCN (1,3,6-hexane tricyanide) and SN (succinonitrile) in addition of electrolyte solvents, FEC (fluoroethylene carbonate) (Example 7 in par.0090 and Table 1) .
The rechargeable lithium battery of Example 7 has improved characteristics (par.0094-0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include 1,3,6-HTCN and SN(succinonitrile) in the electrolyte of Kim et al., in order to improve the battery characteristics.
1,3,6-HTCN (1,3,6-hexane tricyanide) is a nitrile compound of formula (V) in claim 1 wherein x=6, and it is synonym for 1,3,6-hexanetrinitrile.
Suh et al. teach that the electrolyte may comprise 1,3,6-HTCN in an amount of 2wt% (Example 7 in par.0090 and Table 1). This amount is within the claimed range for the nitrile compound.
Yamamoto et al. and Suh et al. fail to teach that the electrolyte comprises carbonate compound of formula (II).

Lee et al. teach that the batteries including an electrolyte compositions comprising an ethylene carbonate substituted with a fluorinated alkoxy group exhibit excellent thermal stability, and at least one of outstanding cycle performance and storage property at high temperature (page 13, lines 10-12).
Lee et al. specifically teach an electrolyte comprising TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) in addition to F1EC (fluoroethylene carbonate), LiPF6, and electrolyte solvents (Example E in example 7,page 17). The lithium ion battery comprising the electrolyte of Example E has improved cycle retention (see table on page 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) in the electrolyte of Yamamoto modified by Suh in order to improve the thermal stability of the electrolyte and the cycle retention of the battery.
TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) in claim 1, wherein R5 is a hydrogen atom and R6 is a C2 fluoroalkoxy group.
Lee et al. teach that the ethylene carbonate substituted with a fluorinated alkoxy group may be included in the electrolyte in an amount of 1 to 20wt% of the electrolyte composition (page 11, lines 10-15). This range encompasses the range in claim 1 for a carbonate compound of formula (II).

Therefore, the electrolyte of Yamamoto modified by Suh and Lee is equivalent to the electrolytic solution in claim 1.
With regard to claim 2, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is a hydrogen atom and R6 is a C2 fluoroalkoxy group.
With regard to claim 3, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is H and R6 is -OCH2CF3.
With regard to claim 4, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image1.png
    147
    84
    media_image1.png
    Greyscale
.
With regard to claim 5, fluoroethylene (FEC) meets the limitations for fluoroethylene carbonate.
With regard to claims 6 and 21, succinonitrile (SN) meets the limitations of claim 6 for butanedinitrile.
Succinonitrile (SN) is a dinitrile of formula (III) wherein x=2.

With regard to claim 9, Yamamoto et al. teach that the electrolyte comprises 1,3-propane sultone (PS) additive (par.0108, Example 8 in Table 2, par.0109).
With regard to claim 12, Yamamoto et al. teach that the concentration of LiPF6 is 1mol/l(par.0108).

With regard to claim 14, fluoroethylene carbonate (FEC) meets the claim limitations for the carbonate of formula (I).
TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image1.png
    147
    84
    media_image1.png
    Greyscale
.
1,3,6-HTCN (1,3,6-hexane tricyanide) is synonym for 1,3,6-hexanetrinitrile.
With regard to claim 16, Yamamoto et al. teach that the electrolyte comprises 1,3-propane sultone (PS) additive (par.0108, Example 8 in Table 2, par.0109).
With regard to claim 22, succinonitrile (SN) is a dinitrile of formula (III) wherein x=2.


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 12-14, 16, and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to claim 6 is withdrawn following the applicant’s amendment to the claim;

-the rejection of claims 1-6, 9, 11-14, 16, 17, and 19-21 under 35 U.S.C. 103 as being unpatentable over Xia et al. (WO 2017/046723) in view of Suh et al. (US 2014/0072865) and in further view of Lee et al. (WO 2017/017210) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-5, 9, 11-14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2012/0070731) in view of Suh et al. (US 2014/0072865) and in further view of Lee et al. (WO 2017/017210) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-6, 9, 12-14, 16, and 18-22 are shown in paragraphs 4-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722